Citation Nr: 0125701	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  97-02 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
irritable bowel syndrome with gastroesophageal reflux disease 
(GERD) and, by history, gastritis.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1984 to 
November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado.  The Board notes that in a 
November 1999 decision, the Board remanded this case for 
additional development.  The case has been returned to the 
Board and is ready for appellate review.                

In a November 2000 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
esophagitis and assigned a 30 percent disabling rating under 
Diagnostic Code 7203.  In addition, in a July 2001 rating 
action, the RO denied the appellant's claim of entitlement to 
an increased rating for an anxiety disorder, currently rated 
as 10 percent disabling.  There is no indication from the 
information of record that the appellant filed a Notice of 
Disagreement with respect to any of the above issues.  
Accordingly, these issues are not before the Board for 
appellate consideration.


FINDING OF FACT

The appellant's service-connected irritable bowel syndrome is 
manifested by intermittent periods of vomiting and retching 
and intermittent diarrhea, but not by malnutrition, only fair 
health during remissions, impairment of sphincter control, or 
extensive leakage and fairly frequent involuntary bowel 
movements; the appellant's service-connected gastroesophageal 
reflux disease is manifested by no more than a considerable 
impairment in health.    





CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for the appellant's service-connected irritable bowel 
syndrome with gastroesophageal reflux disease and, by 
history, gastritis, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. § 4.114, Diagnostic 
Codes 7319, 7346 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In June 1996, the appellant underwent a VA examination.  At 
that time, she stated that she had a seven to eight year 
history of gastritis.  The appellant indicated that in the 
mornings, she would gag and throw up liver bile secretions.  
She noted that she had undergone an upper gastrointestinal 
(GI) x-ray examination and was told that she had no ulcer.  
The physical examination showed that the appellant's abdomen 
was soft, nontender, and there was no hepatosplenomegaly.  
The diagnosis was of history of gastritis, quiescent at 
present.  

In a July 1996 rating action, the RO granted the appellant's 
claim of entitlement to service connection for gastritis and 
assigned a zero percent disabling rating under Diagnostic 
Code 7399-7305, effective from December 1, 1995.  At that 
time, the RO noted that according to the appellant's service 
medical records, she was treated on several occasions for 
gastritis.  

In December 1996, the RO received outpatient treatment 
records from the VA Medical Center (VAMC) in Denver.  The 
records show that in July 1996, the appellant was treated 
after complaining of stomach pains and vomiting due to 
stress.  At that time, the appellant stated that she had had 
gastritis for years and that she experienced abdominal pains 
whenever she got nervous.  The assessment was of gastritis.  

In a February 1997 rating action, the RO increased the 
appellant's disabling rating for her service-connected 
gastritis from zero percent to 10 percent disabling under 
Diagnostic Code 7399-7305, effective from December 1, 1995.  

In August 1997, a VA examination was conducted.  At that 
time, the appellant stated that she had had gastrointestinal 
problems for approximately 10 years.  She indicated that her 
stomach would feel "knotted up," and that she had symptoms 
of diarrhea, gagging, and a "bilious taste."  The physical 
examination showed that the appellant had normal bowel sounds 
and a normal liver and spleen span.  She was nontender to 
palpation in all four quadrants and there were no detectable 
masses.  The diagnosis was of gastritis, with a history of 
gastrointestinal symptoms as described above, attributed to 
stress.  

In April 1999, the RO received outpatient treatment records 
from the Denver VAMC, from July 1996 to January 1999, and 
from the Fort Lyon VAMC, from June 1998 to March 1999.  The 
records show that in March 1999, the appellant was treated 
after complaining of dysphagia.  At that time, she stated 
that food would go down, then stop and then go down again.  
The diagnosis was of dysphagia, questionable spasms.  

A medical record from the Denver VAMC shows that in August 
1999, the appellant underwent a panendoscopy (EGD).  The EGD 
was interpreted as showing esophageal inflammation, suspected 
as a result of reflux.  The severity was severe and 
ulcerations were present.  The length of the inflammation was 
one centimeter.  

In September 1999, the appellant testified, via a video 
conference, before the undersigned Board member.  At that 
time, the appellant testified that she had gastritis symptoms 
every day.  (T.2,3).  The appellant indicated that when she 
tried to brush her teeth or eat, she would gag.  (T.3).  She 
noted that she had problems swallowing and that she would 
vomit.  (Id.).  According to the appellant, she had been 
vomiting so frequently that she had damaged her esophagus.  
(Id.).  The appellant reported that she had lost weight and 
that she had weighed approximately 128 pounds in her thirties 
and that at present, in her mid-forties, she weighed 
approximately 112 pounds.  (T.4).  She revealed that when she 
had a good day, she could eat four or five tiny meals.  
(T.6).  According to the appellant, sometimes she had good 
weeks and did not vomit at all and other times she had bad 
weeks and vomited every day.  (T.8).  

In April 2000, the appellant underwent a VA 
gastroenterological examination.  At that time, she stated 
that she had the onset of stress induced periods of vomiting 
in 1986 at the time of a bombing while serving in Germany.  
The appellant indicated that thereafter, when she became 
markedly stressed, she would have episodes of vomiting and 
retching.  There were periods of loose diarrheal stools at 
those times as well.  The appellant noted that her condition 
continued for four years until 1990 when she underwent an 
upper GI series which was found to be normal except for some 
possible irritability in the duodenal bulb.  She reported 
that she continued to have intermittent periods of vomiting 
with the loose stools during periods of stress.  According to 
the appellant, she was a single parent during that period of 
time and was under intermittent stress.  The appellant stated 
that over the course of the next several years, her symptoms 
would "wax and wane."  She indicated that approximately one 
year ago, she was able to quit smoking and started to regain 
some previously lost weight.  

In the April 2000 VA examination report, the examining 
physician noted that in 1999, the appellant had a repeat 
upper GI panendoscopy which showed evidence of inflammatory 
and ulcerative changes at the gastroesophageal junction for a 
length of approximately one centimeter.  There was no hiatal 
hernia, gastritis, duodenitis, or other abnormality.  The 
examiner revealed that the appellant had been given 
medication which had improved much of the dyspeptic component 
of her symptoms complex.  The appellant also had periods 
where the stressors in her life had been reduced which led to 
the amelioration of all symptoms.  However, during periods of 
stress, she would still have some periods of retching and 
intermittent loose stools.  The appellant stated that she had 
never had any rectal bleeding, but that she had had mucus in 
her stools along with some lower abdominal cramping at times.  
She indicated that she had gained approximately 10 pounds 
over the last year and had felt much improved.  The appellant 
reported that she had been employed for the last three years 
and had been working in delivery.  According to the 
appellant, she had not lost any significant time from work 
due to her service-connected disability.  

Upon physical examination, the appellant's abdomen was supple 
and bowel tones were normal.  There was no enlargement of the 
liver or spleen and no masses were noted.  No significant 
tenderness was elicited.  In regard to the appellant's 
rectum, there was a normal anal tone and the rectal vault was 
found to be normal.  The stool was brown and hemoccult was 
negative.  The examiner noted that he had reviewed the 
appellant's upper GI panendoscopy report, dated in 1990, and 
stated that the results of the panendoscopy were normal.  The 
examiner also indicated that he had reviewed the appellant's 
second upper GI panendoscopy report, dated in August 1999, 
and that the results of the panendoscopy showed esophagitis 
in the distal esophagus with a shallow ulceration.  According 
to the examiner, there was insufficient clinical evidence or 
endoscopic evidence that the appellant had ever had 
gastritis.  However, the examiner stated that since 1986, the 
appellant had displayed typical symptoms of irritable bowel 
syndrome which had a very strong correlation to periods of 
emotional stress in her life.  The examiner also diagnosed 
the appellant with gastroesophageal reflux disease associated 
with esophagitis, as demonstrated by the endoscopy of August 
1999, secondary to the irritable bowel syndrome.  Thus, the 
examiner reported that irritable bowel syndrome and GERD were 
the more accurate diagnoses of the appellant's active duty 
condition.  It was the examiner's opinion that the 
appellant's symptoms of irritable bowel syndrome consisted of 
intermittent periods of vomiting and retching and 
intermittent diarrhea.  According to the examiner, those 
symptoms were directly related to emotional stressors.  The 
examiner noted that over the course of the last 14 years, 
esophagitis developed due to the intermittent periods of 
vomiting.  However, the examiner noted that the appellant's 
esophagitis was currently being well controlled with 
medication.  According to the examiner, further therapy 
directed at the irritable bowel syndrome would also lead to 
significant improvement of all symptoms related to that 
disorder.   

In a November 2000 rating action, the RO recharacterized the 
appellant's service-connected gastritis as irritable bowel 
syndrome with GERD and, by history, gastritis.  At that time, 
the RO increased the appellant's disabling rating for her 
service-connected irritable bowel syndrome with GERD from 10 
percent to 30 percent disabling under Diagnostic Codes 7319-
7346, effective from December 1, 1995.  In addition, the RO 
also granted the appellant's claim of entitlement to service 
connection for esophagitis.  


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The Board notes that the 
evidence of record includes outpatient treatment records from 
the Denver VAMC, from July 1996 to January 1999, the Fort 
Lyon VAMC, from June 1998 to March 1999, and a VA 
panendoscopy report, dated in August 1999.  In addition, the 
appellant underwent a VA examination in August 1997.  

In a November 1999 decision, the Board remanded this case.  
At that time, the Board requested that the RO, with any 
necessary authorization from the appellant, attempt to obtain 
and associate with the claims file any records, since August 
1999, identified by the appellant and pertinent to her claim 
that were not already of record.  In addition, the RO was 
requested to schedule the appellant for a VA 
gastroenterological examination to determine the current 
severity of her service-connected gastritis.  The physician 
was requested to offer an opinion, with supporting analysis, 
as to the likelihood that the appellant's esophageal 
inflammation suspected as a result of reflux was caused or 
aggravated by her service-connected gastritis.  The degree of 
esophageal disorder that would not be present but for the 
service-connected gastritis was to be identified.  The 
examiner was also requested to note whether the clinical 
evidence was consistent with the severity of the pain and 
other symptoms reported by the appellant.  

In a correspondence from the RO to the appellant, dated in 
December 1999, the RO requested the dates and places of 
recent treatment regarding her gastritis since August 1999.  
The evidence of record is negative for a response from the 
appellant.  In addition, in April 2000, the appellant 
underwent a VA gastroenterological examination.  Thus, in 
light of the above, the Board concludes that the appellant 
has had VA examinations pertinent to her increased rating 
claim, and there is no indication that there are additional 
documents that have not been obtained and would be pertinent 
to the present claim.  The appellant has been accorded the 
opportunity to present evidence and argument in support of 
the claim, including at a video conference hearing in regard 
to her increased rating claim.  

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.


III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2001). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2001).

As noted above, service connection was established for the 
appellant's gastritis by a July 1996 rating decision.  
Initially, the RO assigned a zero percent rating for the 
condition but, after the appellant filed an appeal, the RO 
recharacterized the appellant's service-connected gastritis 
as irritable bowel syndrome with GERD and, by history, 
gastritis, and raised the rating to 30 percent, effective 
from December 1, 1995, the day following the appellant's 
separation from service.  As the appellant took issue with 
the initial rating assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999).  Thus, the Board must evaluate the 
relevant evidence since December 1995.  

In the instant case, the appellant contends that the current 
rating is not high enough for the amount of disability that 
her irritable bowel syndrome with GERD causes her.  She 
states that her symptoms include gagging, vomiting, weight 
loss, and diarrhea.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board notes that it is proper to evaluate the appellant's 
irritable bowel syndrome and GERD as one disability.  In this 
regard, the Board observes that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113 (2001).  
Accordingly, ratings under Diagnostic Codes 7319 and 7346 
cannot be combined with each other.  Instead, a single 
evaluation must be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  See 38 C.F.R. 
§ 4.114 (2001).

Concerning which of the appellant's gastrointestinal 
disorders (irritable bowel syndrome or GERD) represents the 
predominant disability picture, the Board finds that the only 
medical evidence of record that is related to this question 
is from the VA physician who had examined the appellant in 
April 2000.  At that time, the primary diagnosis was of 
irritable bowel syndrome and the appellant's diagnosed GERD 
was noted to be secondary to the irritable bowel syndrome.  
In addition, according to the examiner, the appellant had 
suffered from irritable bowel syndrome since 1986, but she 
was not diagnosed with GERD until August 1999.  Thus, in 
light of the above, it is the Board's determination that the 
appellant's disability is probably best rated under the 
criteria set forth for irritable bowel syndrome.  

The appellant's service-connected irritable bowel syndrome 
has been evaluated as 30 percent disabling under Diagnostic 
Code 7319.  Under Diagnostic Code 7319, a 10 percent rating 
is appropriate when there is moderate irritable bowel 
syndrome, causing frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating is warranted when 
the disorder is severe, resulting in diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 
(2001).

The Board has considered the evidence of record but finds 
that there is no basis for a higher evaluation under the 
applicable diagnostic code.  The Board has considered the 
appellant's service-connected irritable bowel syndrome under 
Diagnostic Code 7319.  However, the Board notes that the 
appellant is currently in receipt of the maximum schedular 
evaluation provided under Diagnostic Code 7319.  As for the 
possibility of a higher rating under another diagnostic code, 
under 38 C.F.R. § 4.114, Diagnostic Code 7323, a 60 percent 
rating is available for ulcerative colitis; severe; with 
numerous attacks a year and malnutrition, the health only 
fair during remissions.  Under 38 C.F.R. § 4.114, Diagnostic 
Code 7332, a 60 percent rating is available for rectum and 
anus, impairment of sphincter control, extensive leakage and 
fairly frequent involuntary bowel movements.

In the appellant's June 1996 VA examination, the appellant's 
abdomen was soft and nontender.  The diagnosis was of history 
of gastritis.  In addition, in the appellant's August 1997 VA 
examination, the physical examination showed that the 
appellant had normal bowel sounds and a normal liver and 
spleen span.  She was nontender to palpation in all four 
quadrants and there were no detectable masses.  The diagnosis 
was of gastritis.  Moreover, in the appellant's most recent 
VA examination, in April 2000, the appellant's abdomen was 
supple and bowel tones were normal.  No significant 
tenderness was elicited.  In regard to the appellant's 
rectum, there was a normal anal tone and the rectal vault was 
found to be normal.  The stool was brown and hemoccult was 
negative.  The diagnosis was of irritable bowel syndrome.  

The Board recognizes that in the appellant's video conference 
hearing, she testified that she had lost weight and that she 
had weighed approximately 128 pounds in her thirties and that 
at present, in her mid-forties, she weighed approximately 112 
pounds.  The Board further recognizes that in the appellant's 
April 2000 VA examination, the appellant gave a history of 
intermittent periods of loose stools, mucus in her stools, 
and lower abdominal cramping.  However, the appellant also 
noted that she was taking medication and had gained 
approximately 10 pounds over the last year.  The appellant 
further stated that she had never had any rectal bleeding.  
Therefore, in light of the above, the Board concludes that 
although the appellant has reported intermittent attacks, she 
has not reported, nor does the medical evidence show, any 
malnutrition as is required for a 60 percent rating pursuant 
to Diagnostic Code 7323.  Similarly, there is no evidence of 
impairment of sphincter control, extensive leakage and fairly 
frequent involuntary bowel movements, as required for a 60 
percent evaluation under Diagnostic Code 7332.  Accordingly, 
a rating in excess of 30 percent is not warranted under 
either Diagnostic Code 7323 or Diagnostic Code 7332.

Although the predominant disability is rated under Diagnostic 
Code 7319, the Board notes that the appellant would also not 
receive a higher disability evaluation for his service-
connected GERD.  In this regard, the Board observes that 
where the particular disability is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2001); see also Lindeman v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  In 
the instant case, the Board notes that the RO has evaluated 
the appellant's service- connected GERD by analogy under 38 
C.F.R. § 4.114, Diagnostic Code 7346 for hiatal hernia.  
Under Diagnostic Code 7346, a 10 percent rating contemplates 
two or more of the symptoms for the 30 percent evaluation, 
but of less severity.  A 30 percent disability rating is 
assigned for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent disability 
rating is assigned for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  38 C.F.R. § 4.115, Diagnostic Code 7346 (2001).

It is the Board's determination that an evaluation in excess 
of 30 percent for the appellant's service-connected GERD 
would not be warranted under Diagnostic Code 7346.  The Board 
recognizes that the appellant has a history of vomiting.  
However, the Board notes that although the appellant 
testified in her September 1999 video conference hearing that 
at times, she had bad weeks and vomited every day, she also 
testified that sometimes she had good weeks and did not vomit 
at all.  In addition, the Board also recognizes that the 
appellant had lost approximately 15 pounds in a 10 year 
period.  However, there is no medical evidence of record of 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  Thus, in light of the above, the Board 
concludes that a disability rating in excess of 30 percent 
under Diagnostic Code 7346 would not be warranted for the 
appellant's service-connected GERD.  

The Board has also considered the provisions of Fenderson 
pertaining to staged ratings.  However, staged ratings are 
not warranted in this case.  As previously stated, the 
appellant's service-connected irritable bowel syndrome with 
GERD and, by history, gastritis, has been rated as 30 percent 
disabling, effective from effective from December 1, 1995.  
There is no period during which the criteria for a rating 
higher than 30 percent have been satisfied.

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for irritable bowel 
syndrome with GERD and, by history, gastritis.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected irritable bowel syndrome with GERD, some 
interference with employment is foreseeable.  However, the 
record does not reflect frequent periods of hospitalization 
because of the service- connected disability in question or 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  In this 
regard, the Board notes that in the appellant's April 2000 VA 
examination, the appellant reported that she had been 
employed for the last three years and had not lost any 
significant time from work due to her service-connected 
disability.  Thus, the evidence of record does not reflect 
any factor which takes the appellant outside of the norm, or 
which presents an exceptional case where her currently 
assigned 30 percent rating is found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an evaluation in excess of 30 percent for 
irritable bowel syndrome with gastroesophageal reflux disease 
and, by history, gastritis, is denied.  





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

